     Case 3:07-cv-00714-L-JLB Document 353 Filed 07/28/20 PageID.23621 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    VERONICA OLLIER, et al.,                           Case No.: 07-cv-00714-L-JLB
12                                     Plaintiffs,
                                                         ORDER ADOPTING REPORT AND
13    v.                                                 RECOMMENDATION
14    SWEETWATER UNION HIGH
      SCHOOL DISTRICT, et al.,
15
                                    Defendants.
16
17         Pending before the Court in this action alleging violations of Title IX of the
18   Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”) is a Report and
19   Recommendation (“R&R”) issued by Magistrate Judge Jill L. Burkhardt (doc. no. 352),
20   recommending to grant the Joint Motion to Withdraw Enforcement Motion and Vacate
21   Order to Show Cause (doc. no. 346), approve the withdrawal of Plaintiffs’ Motion to
22   Enforce Permanent Injunction (doc. no. 225), and discharge the Order to Show Cause
23   Why Defendant Should Not Be Held in Contempt (doc. no. 249). No objections have
24   been filed to the R&R.
25         A district judge "may accept, reject, or modify the recommended disposition" on a
26   dispositive matter prepared by a magistrate judge proceeding without the consent of the
27   parties for all purposes. Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1). "[T]he court
28   shall make a de novo determination of those portions of the [report and recommendation]

                                                     1
                                                                                  07-cv-00714-L-JLB
     Case 3:07-cv-00714-L-JLB Document 353 Filed 07/28/20 PageID.23622 Page 2 of 2



 1   to which objection is made." 28 U.S.C. § 636(b)(1). When no objections are filed, the de
 2   novo review is waived. Section 636(b)(1) does not require review by the district court
 3   under a lesser standard. Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The "statute
 4   makes it clear that the district judge must review the magistrate judge's findings and
 5   recommendations de novo if objection is made, but not otherwise." United States v.
 6   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original).
 7         In the absence of objections, the Court adopts the R&R. Accordingly, the Joint
 8   Motion to Withdraw Enforcement Motion and Vacate Order to Show Cause (doc. no.
 9   346) is granted, including the request to withdraw of Plaintiffs’ Motion to Enforce
10   Permanent Injunction (doc. no. 225), and discharge the Order to Show Cause Why
11   Defendant Should Not Be Held in Contempt (doc. no. 249).
12         IT IS SO ORDERED.
13   Dated: July 28, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  07-cv-00714-L-JLB
